UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: April 30 Date of reporting period: June 30, 2007 Item 1.Proxy Voting Record. Name of Fund: SINCERE ADVISOR SMALL CAP FUND Period: July 1, 2006-June 30, 2007 Company Name Meeting Date CUSIP Ticker Premium Standard Farms, Inc. 9/14/2006 74060C105 PORK Vote MRV Proposal Proposed by Issuer or Security Holder FOR, WITH Exception of Michael J. Zimmerman With 1. Election of Directors ISSUER FOR With 2. Ratification of Selection of Independent Registered Public Accounting Firm ISSUER Company Name Meeting Date CUSIP Ticker Commonwealth Telephone Enterprises, Inc. 1/25/2007 203349105 CTCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR With 1. Adoption of the Agreement and Planned Merger ISSUER Company Name Meeting Date CUSIP Ticker Imperial Sugar Company 1/30/2007 453096208 IPSU Vote MRV Proposal Proposed by Issuer or Security Holder FOR With 1. Election of Directors Issuer FOR With 2. Ratification of the Appointment of the Independent Registered Public Accounting Firm Issuer Company Name Meeting Date CUSIP Ticker Schnitzer Steel Industries, Inc. 1/31/2007 806882106 SCHN Vote MRV Proposal Proposed by Issuer or Security Holder FOR With 1. Election of Directors Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, Principal Executive Officer Date 7/10/07 * Print the name and title of each signing officer under his or her signature.
